        Case 4:20-cv-01118-DPM Document 1 Filed 09/21/20 Page 1 of 11

                                                                                      FILED
                                                                                 U.S. DISTRICT COURT  ..
                                                                             EASTERN DISTRICT ARKANSAS




Christina Reynolds,
 individually and on behalf of all others similarly situated,
                                Plaintiff( s)
                                                                       CLASS ACTION COMPLAINT

     -v.-                                                              DEMAND FOR JURY TRIAL


 Mountain Run Solutions, LLC,
 and John Does 1-25.

                                Defendant(s).



       Plaintiff Christina Reynolds (hereinafter, "Plaintiff''), an Arkansas resident, brings this Class

Action Complaint by and through her attorneys, Stein Saks, PLLC, against Defendant Mountain

Run Solutions, LLC ("Mountain Run"), individually and on behalf of a class of all others similarly

situated, pursuant to Rule 23 of the Federal Rules of Civil Procedure, based upon information and

belief of Plaintiffs counsel, except for allegations specifically pertaining to Plaintiff, which are

based upon Plaintift's personal knowledge.



                       INTRODUCTION/PRELIMINARY STATEMENT

        1.     Congress enacted the Fair Debt Collection Practices Act ("FDCPA") in 1977 in

   response to the "abundant evidence of the use of abusive, deceptive, and unfair debt collection

   practices by many debt collectors." 15 U.S.C. § 1692(a). At that time, Congress was concerned

   that "abusive debt collection practices contribute to the number of personal bankruptcies, to

   material instability, to the loss of jobs, and to invasions of individual privacy." Id. Congress

   concluded that "existing laws ... [we]re inadequate to protect consumers," and that "the effective
     Case 4:20-cv-01118-DPM Document 1 Filed 09/21/20 Page 2 of 11




collection of debts" does not require "misrepresentation or other abusive debt collection

practices." 15 U.S.C. §§ 1692(b) & (c).

   2.      Congress explained that the purpose of the Act was not only to eliminate abusive

debt collection practices, but also to ensure "that those debt collectors who refrain from using

abusive debt collection practices are not competitively disadvantaged." Id. § 1692(e). After

determining that the existing consumer protection laws were inadequate, Id. § 1692(b), Congress

gave consumers a private cause of action against debt collectors who fail to comply with the

Act. Id. § 1692k.

                               JURISDICTION AND VENUE

   3.      The Court has jurisdiction over this class action pursuant to 28 U.S.C. § 1331 and

15 U.S.C. § 1692 et. seq.

   4.      Venue is proper in this judicial district pursuant to 28 U.S.C. § 139l(b)(2) as this is

where the Plaintiff resides as well as where a substantial part of the events or omissions giving

rise to the claim occurred.

                                  NATURE OF THE ACTION

   5.      Plaintiff brings this class action on behalf of a class of Arkansas consumers under§

1692 et seq. of Title 15 of the United States Code, commonly referred to as the Fair Debt

Collections Practices Act ("FDCPA"), and

   6.      Plaintiff is seeking damages and declaratory relief.



                                           PARTIES

   7.      Plaintiff is a resident of the State of Arkansas, County of White, residing at 130

Meadow Drive, Beebe AR 72012.
    Case 4:20-cv-01118-DPM Document 1 Filed 09/21/20 Page 3 of 11




   8.      Defendant Mountain Run is a "debt collector" as the phrase is defined in 15 U.S.C.

§ 1692(a)(6) and used in the FDCPA with an address at 313 E 1200 S, Ste 102, Orem, UT 84058.

   9.       Upon information and belief, Defendant Mountain Run is a company that uses the

mail, telephone, and facsimile and regularly engages in business the principal purpose of which

is to attempt to collect debts alleged to be due to itself or another.

    10.     John Does 1-25, are fictitious names of individuals and businesses alleged for the

purpose of substituting names of Defendants whose identities will be disclosed in discovery and

should be made parties to this action.

                                     CLASS ALLEGATIONS

    11.     Plaintiff brings this claim on behalf of the following class, pursuant to Fed. R. Civ.

P. 23(a) and 23(b)(3).

    12.     The Class consists of:

            a. all individuals with addresses in the State of Arkansas;

            b. to whom Defendant Mountain Run sent a letter;

            c. attempting to collect a consumer debt;

            d. that discusses a potential necessary adjustment to the amount owed;

            e. without explaining under what circumstance or a basis for an adjustment;

    13.     The identities of all class members are readily ascertainable from the records of

Defendant and those companies and entities on whose behalf it attempts to collect and/or has

purchased debts.

    14.     Excluded from the Plaintiff Class are the Defendant and all officers, members,

partners, managers, directors and employees of the Defendant and their respective immediate
    Case 4:20-cv-01118-DPM Document 1 Filed 09/21/20 Page 4 of 11




families, and legal counsel for all parties to this action, and all members of their immediate

families.

    15.     There are questions of law and fact common to the Plaintiff Class, which common

issues predominate over any issues involving only individual class members. The principal issue

is whether the Defendant's written communications to consumers, in the form attached as

Exhibit A, violate 15 U.S.C. §§ 1692e, and 1692f.

    16.     The Plaintiff's claims are typical of the class members, as all are based upon the same

facts and legal theories. The Plaintiff will fairly and adequately protect the interests of the

Plaintiff Class defined in this complaint. The Plaintiff has retained counsel with experience in

handling consumer lawsuits, complex legal issues, and class actions, and neither the Plaintiff

nor her attorneys have any interests, which might cause them not to vigorously pursue this

action.

    17.     This action has been brought, and may properly be maintained, as a class action

pursuant to the provisions of Rule 23 of the Federal Rules of Civil Procedure because there is a

well-defined community interest in the litigation:

            a. Numerosity: The Plaintiff is informed and believes, and on that basis alleges,

               that the Plaintiff Class defined above is so numerous that joinder of all members

               would be impractical.

            b. Common Questions Predominate: Common questions of law and fact exist as

               to all members of the Plaintiff Class and those questions predominate over any

               questions or issues involving only individual class members. The principal issue

               is whether the Defendants' written communications to consumers, in the form

               attached as Exhibit A violate 15 § 1692e, and 1692f.
    Case 4:20-cv-01118-DPM Document 1 Filed 09/21/20 Page 5 of 11




           c. Typicality: The Plaintiffs claims are typical of the claims of the class members.

               The Plaintiff and all members of the Plaintiff Class have claims arising out of the

               Defendants' common uniform course of conduct complained of herein.

           d. Adequacy: The Plaintiff will fairly and adequately protect the interests of the

               class members insofar as Plaintiff has no interests that are adverse to the absent

               class members. The Plaintiff is committed to vigorously litigating this matter.

               Plaintiff has also retained counsel experienced in handling consumer lawsuits,

               complex legal issues, and class actions. Neither the Plaintiff nor her counsel have

               any interests which might cause them not to vigorously pursue the instant class

               action lawsuit.

           e. Superiority: A class action is superior to the other available means for the fair

               and efficient adjudication of this controversy because individual joinder of all

               members would be impracticable. Class action treatment will permit a large

               number of similarly situated persons to prosecute their common claims in a single

               forum efficiently and without unnecessary duplication of effort and expense that

               individual actions would engender.

    18.    Certification of a class under Rule 23(b)(3) of the Federal Rules of Civil Procedure

is also appropriate in that the questions of law and fact common to members of the Plaintiff

Class predominate over any questions affecting an individual member, and a class action is

superior to other available methods for the fair and efficient adjudication of the controversy.

    19.    Depending on the outcome of further investigation and discovery, Plaintiff may, at

the time of class certification motion, seek to certify a class(es) only as to particular issues

pursuant to Fed. R. Civ. P. 23(c)(4).
    Case 4:20-cv-01118-DPM Document 1 Filed 09/21/20 Page 6 of 11




                                  FACTUAL ALLEGATIONS

   20.     Plaintiff repeats the allegations contained in the above paragraphs as if set forth

herein.

   21.     On a date between known to the Defendant, the Defendant began collection

activities for an obligation that was allegedly incurred for consumer debt owed by the Plaintiff.

   22.     This alleged debt was incurred as a financial obligation that was primarily for

personal, family or household purposes and is therefore a "debt" as that term is defined by 15

U.S.C. § 1692a (5).

   23.     Defendant collects and attempts to collect debts incurred or alleged to have been

incurred for personal, family or household purposes on behalf of creditors using the United

States Postal Services, telephone and internet.

    24.    On or about October 3, 2019, Defendant sent Plaintiff a collection letter in the form

attached as Exhibit A.

    25.    The letter gives a payoff amount due immediately but then states "an adjustment may

be necessary after we receive your payment."

    26.    No explanation is given for why such an 'adjustment' would be necessary and how

this may affect the amount stated as owed.

    27.    No basis is given for this potential adjustment, or a deadline by which, if paid, the

adjustment would not be needed.

    28.    This lack of clarity confuses the consumer as to the total amount owed and if she will

still have an outstanding balance even if she pays the amount demanded.

    29.    This deceives the consumer since she cannot properly evaluate the need for making,

and amount of, a payment and the possible benefits and/or detriments to the consumer.
      Case 4:20-cv-01118-DPM Document 1 Filed 09/21/20 Page 7 of 11




     30.     As a result of Defendant's deceptive, misleading and unfair debt collection

  practices, Plaintiff has been damaged.


                                              COUNTI

VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT 15 U.S.C. §1692e
                               et seq.

     31.     Plaintiff repeats, reiterates and incorporates the allegations contained in the

  paragraphs above with the same force and effect as if the same were set forth at length herein.

     32.     Defendant's debt collection efforts attempted and/or directed towards the Plaintiff

  violated various provisions of the FDCPA, including but not limited to 15 U.S.C. § 1692e.

     33.     Pursuant to 15 U.S.C. §1692e, a debt collector may not use any false, deceptive, or

  misleading representation or means in connection with the collection of any debt.

     34.     Defendant violated said section by:

             a. Making a misleading representation in violation of § 1692e (2)(a) and (10) by

                 claiming the amount demanded may be adjusted, without describing how such

                 adjustments are made or how to determine the amount that will ultimately be

                 owed.

     35.     By reason thereof, Defendant is liable to Plaintiff for judgment that Defendant's

  conduct violated Section 1692e et seq. of the FDCPA, actual damages, statutory damages, costs

  and attorneys' fees.


                                  COUNT II
       VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT 15 U.S.C.
                                 §1692f et seq.

     36.     Plaintiff repeats, reiterates and incorporates the allegations contained in the

  paragraphs above with the same force and effect as if the same were set forth at length herein.
     Case 4:20-cv-01118-DPM Document 1 Filed 09/21/20 Page 8 of 11




    37.     Defendant's debt collection efforts attempted and/or directed towards the Plaintiff

violated various provisions of the FDCPA, including but not limited to 15 U.S.C. § 1692f.

    38.     Pursuant to 15 U.S.C. §1692f, a debt collector may not use any unfair or

unconscionable means in connection with the collection of any debt.

    39.     Defendant violated this section by

            a. claiming the amount demanded may be adjusted, without describing how such

                adjustments are made or how to determine the amount that will ultimately be

                owed.

    40.     By reason thereof, Defendant is liable to Plaintiff for judgment that Defendant's

conduct violated Section 1692f et seq. of the FDCPA, actual damages, statutory damages, costs

and attorneys' fees.


                                  DEMAND FOR TRIAL BY JURY


    41.     Pursuant to Rule 38 of the Federal Rules of Civil Procedure, Plaintiff hereby requests

a trial by jury on all issues so triable.


                                      PRAYER FOR RELIEF

    WHEREFORE, Plaintiff Christina Reynolds individually and on behalf of all others

similarly situated demands judgment from Defendant Mountain Run Solutions, LLC, as

follows:


    1.      Declaring that this action is properly maintainable as a Class Action and certifying

Plaintiff as Class representative, and Yaakov Saks, Esq. as Class Counsel;

    2.      Awarding Plaintiff and the Class statutory damages;
    Case 4:20-cv-01118-DPM Document 1 Filed 09/21/20 Page 9 of 11




    3.      Awarding Plaintiff and the Class actual damages;

   4.       Awarding Plaintiff costs of this Action, including reasonable attorneys' fees and

expenses;

    5.      Awarding pre-judgment interest and post-judgment interest; and

    6.      Awarding Plaintiff and the Class such other and further relief as this Court may deem

just and proper.


Dated: September 15, 2020                        Respectfully Submitted,

                                                 By   _-,4.c.__~--
                                                         ,.     , Esq.
                                                         aks, PLLC
                                                         ssaic Street
                                                   ackensack, NJ, 07601
                                                 (20 I) 282-6500

                                                 Attorneys for Plaintiff
Case 4:20-cv-01118-DPM Document 1 Filed 09/21/20 Page 10 of 11
   Case 4:20-cv-01118-DPM Document 1 Filed 09/21/20 Page 11 of 11



                                                                                                                             ,
                                          :w , •   r   t   ,ax,,
                                                   n,-_.,n,_
                                                                   -11l -Wtt.• 200
                                                               .tulf!"-"-OSll!I

                                                   (aDJJfft!:1J,.

 Christina Reynolds
 Patricit'Ai'thaway
 Original Creditor:
 AMOUNT OUE: $3,
 Account Number:



                                            1s ADEMAND r:o
                                 PAfffENT ON YOUR ACCOUNT




                             fflculty                                                            a<lb.11,t you can appreciate
                             further ac                                                                   you cal\, P\..E.0-SE
   refer to the account number


 Sincerely.

Mountain Run Solutions                                                               December 11 th , 2019,




                                               at.on obtained will be used for thati11.1rpoae.
